Case 2:07-cv-03239-TJH-RNB Document 577 Filed 06/09/21 Page 1 of 2 Page ID #:10629


     1
     2
     3
     4
     5
     6
     7
     8
     9
                              UNITED STATES DISTRICT COURT
    10
                             CENTRAL DISTRICT OF CALIFORNIA
    11
                                        WESTERN DIVISION
    12
    13   ALEJANDRO RODRIGUEZ,                   )        Case No. CV 07-3239-TJH (RNBx)
         ABDIRIZAK ADEN FARAH, YUSSUF           )
    14   ABDIKADIR, ABEL PEREZ RUELAS,          )        ORDER GRANTING JOINT
         JOSE FARIAS CORNEJO, ANGEL             )        STIPULATION FOR
    15   ARMANDO AYALA, ALEX CACHO              )        SCHEDULING ORDER [576]
         CASTILLO for themselves and on behalf  )
    16   of a class of similarly-situated individuals,
                                                )        Honorable Terry J. Hatter, Jr.
                                                )
    17               Petitioners,               )
                                                )
    18            v.                            )
                                                )
    19   WILLIAM BARR, United States Attorney )
         General; KEVIN MCALEENAN, Acting )
    20   Secretary, Homeland Security; JAMES    )
         MCHENRY, Director, Executive Office )
    21   for Immigration Review; DAVID MARIN, )
         Field Office Director, Los Angeles     )
    22   District, Immigration and Customs      )
         Enforcement; DON BARNES Sheriff of )
    23   Orange County; OFFICER NGUYEN,         )
         Officer-in-Charge, Theo Lacy Facility; )
    24   LUKE SOUTH, Commander, Theo Lacy )
         Facility; LISA VON NORDHEIM,           )
    25   Captain, James A. Musick Facility;     )
         TERRY NELSEN, Assistant Field Office )
    26   Director, Adelanto Detention Facility, )
                                                )
    27                  Respondents.            )
    28
Case 2:07-cv-03239-TJH-RNB Document 577 Filed 06/09/21 Page 2 of 2 Page ID #:10630


     1         Good cause having been shown in the parties’ Joint Stipulation for
     2   Scheduling Order, the Stipulation is hereby GRANTED.
     3         The deadlines in this case are modified to the New Deadlines listed below as
     4   follows:
     5             Event                  Current Deadline            New Deadline
         Expert Disclosures and        June 17, 2021             September 15, 2021
     6   Reports Deadline:
     7   Expert Rebuttal Reports       August 2, 2021            November 1, 2021
         Deadline:
     8   Fact and Expert Discovery     August 12, 2021           November 10, 2021
     9   Cut-Off
         Deadline for Plaintiffs to    September 23, 2021        December 22, 2021
    10   File Motion for Summary
    11   Judgment
         Deadline for Defendants       October 21, 2021          January 19, 2022
    12   to File Opposition to
    13   Motion for Summary
         Judgment and Cross-
    14   Motion for Summary
    15   Judgment
         Deadline for Plaintiffs to    November 12, 2021         February 10, 2022
    16
         File Reply in Support of
    17   Motion for Summary
         Judgment and Response in
    18
         Opposition to Cross-
    19   Motion for Summary
         Judgment
    20
         Deadline for Defendants       December 2, 2021          March 2, 2022
    21   to File Reply in Support of
         Cross-Motion for
    22
         Summary Judgment
    23   Cross-Motions for             December 19, 2021         March 21, 2022
    24   Summary Judgment
         Noticed For:
    25
               It is so ORDERED.
    26
    27   Dated: June 9, 2021
                                               HONORABLE TERRY J. HATTER, JR.
    28                                         United States District Judge

                                                 1
